Here, it is unclear from the record what violation or violations
                the district court concluded that Duncan committed. Testimony at the
                hearing indicated that Duncan failed to pay his supervision fees and
                obtain employment, and was involved in a robbery. While the primary
                focus of the hearing was on Duncan's alleged involvement in the robbery
                and the court's disbelief of his denial of any involvement, the court also
                repeatedly mentioned Duncan's lack of employment. The district court did
                not issue written findings, made only a conclusory statement that it was
                going to revoke Duncan's probation, and never clarified what conduct the
                revocation was based upon. Under these circumstances, we conclude the
                district court's oral statements are insufficient to clearly identify the
                violation or violations relied upon to revoke Duncan's probation, and we
                               ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.'

                                                                        ,J.




                cc:   Hon. Michelle Leavitt, District Judge
                      Law Offices of William H. Brown
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

                      3-In light of our disposition, we need not reach Duncan's other
                assertions of error.

SUPREME COURT
        OF
     NEVADA
                                                                   2
(0) 1947A


                                i-i-immEmm.-7.174mtvin----Awmayamgcr:                  El